EXHIBIT 10.4

 

FORM OF

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT is made by and between The Colonial BancGroup, Inc., a
corporation organized under the laws of Delaware (hereinafter referred to as
“BancGroup”), and [Name] (hereinafter referred to as “Optionee”).

 

WHEREAS, Optionee is a valuable and trusted BancGroup (or a subsidiary of
BancGroup), and BancGroup considers it desirable and in its best interest that
Optionee be given an inducement to achieve certain objectives as set forth in
The Colonial BancGroup, Inc. 2001 Long-Term Incentive Plan (the “Plan”), adopted
by the Board on the 17th day of January, 2001, and ratified by the stockholders
of BancGroup on the 18th day of April, 2001.

 

WHEREAS, BancGroup believes that the issuance to Optionee of an option to
purchase Stock will serve as such an inducement.

 

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

 

  1. Grant of Option.

 

BancGroup grants to Optionee the right, privilege, and option to purchase
[Number of options] shares of Stock at the purchase price of $[Price] per share
in the manner and subject to the conditions hereinafter provided and as provided
in the Plan. The effective date of this option is [Grant Date] (which date is
the date on which this option was granted by the Committee or such other date
designated by the Committee).



--------------------------------------------------------------------------------

  2. Time of Exercise of Option.

 

Except as set forth herein, the aforesaid option may be exercised at any time,
and from time to time, in whole or in part, until the termination thereof as
provided in Section 4 below; provided, however, that the options granted herein
shall vest, provided the Optionee on the anniversary dates set forth herein, and
be exercisable, pursuant to the following vesting schedule: 20% on the first
anniversary of the effective date of this option, 40% on the second anniversary
of the effective date of this option, 60% on the third anniversary of the
effective date of this option, 80% on the fourth anniversary of the effective
date of this option, and 100% on the fifth anniversary of the effective date of
this option.

 

  3. Method of Exercise.

 

The option shall be exercised by written notice directed to the Committee, at
the principal place of business of BancGroup, accompanied by a certified or
cashier’s check in payment of the option price for the number of shares
specified and paid for. BancGroup shall make immediate delivery of such shares,
provided that if any law or regulation requires BancGroup to take any action
with respect to the shares specified in such notice before the issuance thereof,
then the date of delivery of such shares shall be extended for the period
necessary to take such action.

 

  4. Termination of Option.

 

Except as herein otherwise stated, the option, to the extent not theretofore
exercised, shall terminate upon the first to occur of the following dates:

 

(a) the expiration of three (3) months after the date on which Optionee’s
BancGroup, or any of its subsidiaries, is terminated (except if such termination
be by a reason of death or Disability);

 

- 2 -



--------------------------------------------------------------------------------

(b) the expiration of twelve (12) months after the date on which Optionee’s
BancGroup, or any of its subsidiaries, is terminated, if such termination be by
reason of Optionee’s Disability;

 

(c) in the event of Optionee’s death while in the BancGroup, or any of its
subsidiaries, or during the three-month period described in paragraph 4(a)
hereof or during the one-year period described in paragraph 4(b) hereof, and
before the option otherwise lapses, the option shall lapse one year after the
date of the appointment of a personal representative for such deceased
Optionee’s estate. Upon the Optionee’s death, any exercisable option granted
hereunder may be exercised by the Optionee’s estate or anyone who has acquired
the option pursuant to the laws of descent and distribution;

 

(d) the [Term Date] (being the expiration of ten (10) years from the effective
date of this option).

 

Notwithstanding any provision herein to the contrary, if Optionee’s is
terminated as a result of deliberate, willful, or gross misconduct as determined
by the Board or the Committee, all rights under this option shall terminate and
expire upon such termination.

 

  5. Rights Prior to Exercise of Option.

 

This option is non-transferable by Optionee, except in the event of Optionee’s
death as provided in Section 4(c) above, and during Optionee’s lifetime is
exercisable only by Optionee. Optionee shall have no rights as a stockholder
with respect to the option shares until payment of the option price and delivery
to Optionee of such shares as herein provided.

 

-3-



--------------------------------------------------------------------------------

  6. Incorporation by Reference.

 

This Agreement is subject to, and incorporates by reference, all terms of the
Plan. A copy of the Summary and Section 10(a) Prospectus for the Plan has been
furnished to the Optionee, the receipt of which the Optionee hereby
acknowledges. All terms capitalized herein shall have the same meaning given to
such terms in the Plan unless specified otherwise herein.

 

  7. Status of Option.

 

This option is not intended to be treated as an Incentive Stock Option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended.

 

  8. Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

THE COLONIAL BANCGROUP, INC.

By:

        Sarah H. Moore     Senior Executive Vice President and     Chief
Financial Officer          

[Optionee Name]

   

[SSN]

 

-5-